DETAILED ACTION
	This is in response to the application filed on January 26th 2021, in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/19/22 and 6/10/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 13-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “insufficiently” in claims 1 and 19-20 is a relative term which renders the claim indefinite. The term “insufficiently” is not defined by the claim (unlike claims 5-12), the specification does not provide a standard for ascertaining the requisite degree (the specification does not use the term other than the abstract), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation determining whether a particular server node processes messages is rendered indefinite by the use of the word “insufficiently” because it cannot be determined what is sufficiently processed and what is insufficiently processed.  Claims 2-4 and 13-17 are rejected based on their dependency.

Claim 4 recites the limitation "the corresponding message" in line three.  There is insufficient antecedent basis for this limitation in the claim.

Claim Objections
Claim 9 is objected to because of the following informalities:  the phrase “it is been” should probably read “it has been”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Proctor et al. US 10,037,348 B2 in view of Badoiu US 8,352,494 B1.

Regarding claims 1, 19 and 20, Proctor discloses:
	executing in parallel a plurality of data server nodes that service messages (data processing network includes plurality of data server nodes that process requests – abstract, Fig. 2, col. 2ln. 35-38);
for each message received, sending the message to a data server node, of the plurality of data server nodes, to cause the receiving data server node to perform a data operation associated with the received message (connection broker provides access to particular server/database – Fig. 2, col. 5 ln. 58-61);
determining that a particular data server node, of the plurality of data server nodes, insufficiently processes messages sent to the particular data server node (determine server node/database is “inactive” based on time – see abstract, col. 6 ln. 54 – col. 7 ln. 15 and Fig. 4); and
initiating termination of the particular data server node to termination processes or threads executed by the particular data server node (deactivate - abstract, col. 2 ln. 44-49, Fig. 4).

Proctor does not explicitly disclose: creating a plurality of time-stamped, searchable events from machine data; and across one or more portions of the plurality of time-stamped, searchable events, the one or more portions assigned to each data server node of the plurality of data server nodes is unique among the plurality of data server nodes.  But this is substantially taught by Badoiu (image cluster is uniquely assigned to server – see col. 10 ln. 6-10, col. 11 ln. 53-54 and Figs. 3 and 8) and the images are equivalent to “searchable events from machine data” (abstract, col. 1 ln. 25-35).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Proctor to assign unique portions of data to a particular server of the plurality of servers as taught by Badoiu for the purpose of performing a search or transaction.  Badoiu suggests several advantages such as load balancing and reduced response time and improved memory usage (see col. 5 ln. 1-25).
	
	The combination of Proctor and Badoiu does not explicitly disclose the events are “time-stamped” but this is well known in the art.  It is common knowledge that data/events contain metadata that includes time information such as a “time-stamp”.  Thus, this is merely the combination of a well-known technique according to its established function in order to yield a predictable result (e.g. searching or filter by time).

	Regarding claim 2 Proctor does not explicitly disclose the message comprises a search query to be executed across events in the one or more portions of the plurality of … searchable events.  But this is taught by Badoiu (Fig. 1).  The motivation to combine is the same.
	The combination of Proctor and Badoiu does not explicitly disclose time-stamped, searchable events that have time stamps that occur with a specified time period, but this would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because data having timestamps are ubiquitous as explained above.

	Regarding claim 3, Proctor does not disclose determining to which data server node of the plurality of data server nodes to send each received message but this is taught by Badoiu (Figs. 3, 7 and 8; col. 17 ln. 65 – col. 18 ln. 2).  The motivation to combine is the same.

	Regarding claim 5, Proctor discloses insufficiently processes messages sent to the particular data server node comprises determining that the particular data server node has not processed any messages within a certain period of time (determine no command has been processed for 15 minutes – see col. 7 ln. 1-3, Fig. 4).

	Regarding claim 6, Proctor discloses logging times at which messages are sent to each of the data server nodes; identifying data server nodes, including the particular data server node, that have not processed one of the messages within a certain period of time (determine no command has been processed for 15 minutes – see col. 7 ln. 1-3, Fig. 4).

	Regarding claim 7, Proctor discloses determining insufficiently processes messages comprises determining the particular data server node has not processed any messages within a certain period of time (determine no command has been processed for 15 minutes – see col. 7 ln. 1-3, Fig. 4), wherein each of the data server nodes corresponds to a predefined period of time specified in node specific configuration data (specific parameter values – Fig. 4, col. 6 ln. 54-61).

	Regarding claim 8, Proctor discloses determining that the particular data server node has not processed any messages within a certain period of time (determine no command has been processed for 15 minutes – see col. 7 ln. 1-3, Fig. 4), wherein the certain period of time is a function of one or more parameters comprising a server load, a target amount of memory to reallocate, a time of day, a statistic derived, and a node-specific weight (threshold is based on parameters – abstract; parameters include number of active, rate of transaction processing, CPU utilization, free memory space, etc. – see col. 6 ln. 60-64 and col. 7 ln. 31-34; thus the time period is a function of at least load and a statistic derived).

	Regarding claim 9, Proctor discloses insufficiently processes messages comprises determining that the particular data server node has not processed any messages within a certain period of time (determine no command has been processed for 15 minutes – see col. 7 ln. 1-3, Fig. 4), wherein the certain period of time comprises a threshold determined based on how long it is been since each of the other data server nodes processed one of the messages (threshold is based on parameters – see Fig. 4, parameters include number of active servers, rate of transactions – col. 6 ln. 54-67; thus the time period threshold can be configured based on data about other server nodes).

	Regarding claim 10, Proctor discloses determining insufficiently processes messages is based on … an amount of time since the particular data server node processed a message (determine no command has been processed for 15 minutes – see col. 7 ln. 1-3, Fig. 4).
	Proctor does not explicitly disclose a priority score assigned to the particular data server node but this is well-known in the art as using priority to rank devices is common knowledge.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Proctor to consider a priority score when determining whether servers insufficiently process messages.  This is merely the combination of a well-known technique according to its established function in order to yield a predictable result.

	Regarding claim 12, Proctor discloses determining that the particular data server node has not began processing any messages and/or completed any data operation within a certain period of time (determine no command has been processed for 15 minutes – see col. 7 ln. 1-3, Fig. 4).

	Regarding claim 13, Proctor discloses wherein initiating termination of the particular data server node comprises communicating a termination message to the particular data server node (operations are performed by transmitting messages - col. 1 ln. 54-56; transmit message to server to activate/deactivate – col. 7 ln. 34-36).

	Regarding claim 14, Proctor discloses initiating termination of the particular data server node comprises instructing a component to terminate the processes and threads executed by the particular data server node (perform deactivation – Fig. 4).

	Regarding claim 15, Proctor discloses initiating deallocation of any memory used by the particular data server node (col. 4 ln. 51-58).

	Regarding claim 16, Proctor discloses upon terminating the particular data server node, receiving a new message indicating a data operation to perform with respect to a particular data collection assigned to the particular data server node; and instantiating a new data server node for the particular data collection (reactivate upon receiving a request for operation – Fig. 5).

	Regarding claim 17, examiner notes the language used renders the claim extremely broad.  Specifically, the terms “associated with” and “various aspects” are nearly limitless, so under the broadest reasonable interpretation anything in the events that is related to how a data server node processes the events would read on the claim.  In this case, the message itself controls how the events are processed because the processing is based on the query which is associated with event data (see Proctor Fig. 2 col. 5ln. 35-38 and Badoiu Fig. 2, col. 1 ln. 40-50).  Thus both Proctor and Badoiu teach each portion of data/event “is associated with configuration data that describes various aspects of events in the portions of events and impacts how a data sever node processes the events” as recited by the claim.  

	Regarding claim 18, Proctor discloses determining insufficiently processes messages is based on one or more expected usage patterns for one or more … events associated with the particular data server node, the one or more expected usage patterns are dynamically determined based on a monitoring frequency of usage for each of the one or more … events associated with the particular data server node (monitor server usage – abstract, Fig. 3, col. 7 ln. 53-55, usage patterns are dynamic, for example high demand vs. low demand – see col. 8 ln. 39-43; for purpose of determining insufficient/inactive – col. 4 ln. 53-58 and Fig. 4).  As previously explained, Proctor does not explicitly disclose the plurality of time-stamped, searchable events but this would have been obvious for the same reasons given above (see rejection of claim 1).

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Proctor and Badoiu in view of Wissner et al. US 2003/0158847 A1.

	Regarding claim 4, the combination of Proctor and Badoiu does not explicitly disclose determining to send each message to a data server node assigned to a particular collection identified via a collection identifier provided in the corresponding message but this is taught by Wissner (system received request with identifier and determines a server based on the identifier – see abstract, Figs. 1-2 and paragraphs 11, 13 and 37-40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Proctor and Badoiu with the collection identifier taught by Wissner for the purpose of executing a query.  Wissner suggests that using a collection identifier increases efficiency and allocates servers efficiently (paragraph 8).

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Proctor and Badoiu in view of Barnes et al. US 2014/0108630 A1.

Regarding claim 11, Proctor and Badoiu does not explicitly disclose determining a priority score for the particular data server node, the priority score determined based on an amount of time since the particular data server node processed a message; and determining that the priority score exceeds a threshold of that the priority score is higher than priority scores associated with other data server nodes of the plurality of data server nodes.  However, this is taught by Barnes as a system for managing resources (abstract) that calculates a priority score for servers based on server transactions (Fig. 3, paragraph 55) and compares server priority scores to other servers (paragraph 63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Proctor and Badoiu to use server priority scores as taught by Barnes for the purpose of managing resources.  Barnes suggests several advantages including increased satisfaction and reduction of costs (paragraphs 2-3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Agarwal et al. US 2014/0032566 A1 discloses a plurality of time-stamped, searchable events from machine data (abstract, paragraphs 40, 51 and Fig. 2A).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975